UNITED STATES DISTRICT COURT
SOUTI-IERN DISTRICT OF NEW YORK
------------------------------------------x
CENTURION COMPANIES, INC. and
CHRISTOPHER POPPE,
                                                                        l

                              Plaintiffs,


                -against-                                                       18-cv-2540 (LAK)


CARDINAL EQUITY, LLC and CESAR VALERO,

                              Defendants.
- - - ------- ---- - - - -- - - -- --- --- ---- ----- - -- -x


                                             ORDER


LEWIS A. KAPLAN, District Judge.

                Plaintiffs filed this lawsuit on March 22, 2018. (DI 1.) The complaint did not
adequately allege subject matter jurisdiction. The same day, the court ordered plaintiffs to file an
amended complaint correcting this defect, or else the action would be dismissed or remanded. (DI
4.) Plaintiffs did not file an amended complaint.

              On August 19, 2019, the court granted plaintiffs' motion for a default judgment.
(DI 15.) The judgment was entered on the same day. (DI 17.) On October 3, 2019 defendants
moved to vacate the judgment under Federal Rule of Civil Procedure 60(b)(l). (DI 19.)

                Defendants' motion is granted and the case is dismissed for lack of personal
jurisdiction.



                SO ORDERED.

Dated:          November 26, 2019
